Citation Nr: 1415795	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-38 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint disease and spondylosis, to include as secondary to a service-connected left knee degenerative joint disease.

2.  Entitlement to service connection for left shoulder degenerative joint disease, claimed as secondary to a service-connected left knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis.

4.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis.

5.  Entitlement to an initial rating in excess of 10 percent for right hip degenerative joint disease.

6.  Entitlement to an initial rating in excess of 10 percent for left hip degenerative joint disease.

7.  Entitlement to an initial rating in excess of 10 percent for right shoulder degenerative joint disease and impingement syndrome.

8.  Entitlement to an initial rating in excess of 10 percent, prior to October 28, 2008, for lumbar spine degenerative joint disease.

9.  Entitlement to a staged initial rating in excess of 20 percent, on and after October 28, 2008, for lumbar spine degenerative joint disease.

10.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 28, 2008.


REPRESENTATION

The Veteran is represented by:  Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976.

The issues of entitlement to service connection for cervical spine degenerative joint disease and spondylosis and left shoulder degenerative joint disease, as well as the claim of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  These claims were previously before the Board in August 2012 and June 2013.  On both occasions, the claims were remanded for additional development.  After an August 2013 supplemental statement of the case, the claims have been returned to the Board for further appellate review.

With respect to claims of entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease; entitlement to an initial rating in excess of 10 percent for right hip degenerative joint disease; entitlement to an initial rating in excess of 10 percent for left hip degenerative joint disease; entitlement to an initial rating in excess of 10 percent, prior to October 28, 2008, for lumbar spine degenerative joint disease; entitlement to a staged initial rating in excess of 20 percent, on and after October 28, 2008, for lumbar spine degenerative joint disease; and entitlement to TDIU prior to October 28, 2008, these claims come to the Board on appeal from a May 2012 rating decision by the RO.

With respect to the issues of entitlement to an initial rating in excess of 10 percent for right shoulder degenerative joint disease and impingement syndrome, this claim comes to the Board on appeal from a July 2013 rating decision by the RO.

This issue of entitlement to TDIU prior to October 28, 2008, will be addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's cervical spine degenerative joint disease and spondylosis was incurred in or due to his active duty service, or was caused or aggravated by his service-connected left knee degenerative joint disease.

2.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's left shoulder degenerative joint disease was caused or aggravated by his service-connected left knee degenerative joint disease.

3.  The Veteran's service-connected right knee degenerative joint disease was manifested by pain; tenderness; stiffness; fatigue; crepitus; flexion to 110 degrees, with pain starting at 80 to 90 degrees; extension to between zero and 5 degrees, with pain starting at 5 degrees; and flare-ups involving increased functional impairment, but no additional loss of motion.

4.  The Veteran's service-connected left knee degenerative joint disease was manifested by pain; tenderness; stiffness; fatigue; crepitus; swelling; flexion to 100 degrees, with pain starting at 70 degrees; extension to between -10 and 10 degrees, with pain starting at 10 degrees; and flare-ups involving increased functional impairment, but no additional loss of motion.

5.  The Veteran's service-connected right hip disability has been manifested by, at worst, extension limited to 5 degrees; there is no evidence of limitation of abduction with motion lost beyond 10 degrees, ankylosis, flail joint, or impairment of the femur.

6.  The Veteran's service-connected left hip disability has been manifested by, at worst, extension limited to 5 degrees; there is no evidence of limitation of abduction with motion lost beyond 10 degrees, ankylosis, flail joint, or impairment of the femur.

7.  Prior to October 28, 2008, the Veteran's service-connected lumbar spine degenerative joint disease was manifested by pain; muscle spasms that were not severe enough to result in an abnormal spinal contour or an altered gait; forward flexion was from zero degrees to 90 degrees; a combined range of motion for the thoracolumbar spine of 230 degrees.

8.  On and after October 28, 2008, the Veteran's service-connected lumbar spine degenerative joint disease was manifested by pain; scoliosis associated with muscle spasms; and forward flexion to 70 degrees, with pain starting at 45 degrees.

9.  The Veteran's service-connected lumbar spine disability was not manifested by neurological symptoms or conditions prior to or on and after October 28, 2008, beyond right and left lower extremity radiculopathy.

10.  Prior to April 20, 2012, the Veteran's right shoulder degenerative joint disease and impingement syndrome was manifested by pain, aching, and limitation of motion to shoulder level.

11.  On and after April 20, 2012, the Veteran's right shoulder degenerative joint disease and impingement syndrome was manifested by pain; aching; flexion to 180 degrees, with pain starting at 120 degrees; and abduction to 160 degrees, with pain starting at 120 degrees.


CONCLUSIONS OF LAW

1.  Cervical spine degenerative joint disease and spondylosis was not incurred in or aggravated by the Veteran's active duty, nor caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  Left shoulder degenerative joint disease was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

4.  The criteria for a rating in excess of 10 percent for left knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

5.  The criteria for an evaluation in excess of 10 percent for right hip degenerative joint disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71(a), Diagnostic Codes 5003, 5010, 5251 (2013).

6.  The criteria for an evaluation in excess of 10 percent for left hip degenerative joint disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71(a), Diagnostic Codes 5003, 5010, 5251 (2013).

7.  Prior to October 28, 2008, the criteria for an initial rating in excess of 10 percent for lumbar spine degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5242, 5243 (2013).

8.  On and after October 28, 2008, the criteria for a staged initial rating in excess of 20 percent for lumbar spine degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243 (2013).

9.  Prior to April 20, 2012, the criteria for a 20 percent rating, but not more, have been met for right shoulder degenerative joint disease and impingement syndrome.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201 (2013).

10.  On and after April 20, 2012, the criteria for a rating in excess of 10 percent for right shoulder degenerative joint disease and impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Concerning the Veteran's claim of entitlement to service connection for cervical spine degenerative joint disease and spondylosis, and the claimed of entitlement to service connection for left shoulder degenerative joint disease, both to include on a secondary basis, the RO's February 2007 letter advised the Veteran of the elements of the notice requirements.  Specifically, the letter provided notice to the Veteran of the requisite evidence to establish the claim; the evidence VA would provide; the evidence the Veteran was expected to submit; and the elements of service connection, in addition to notice that a disability rating and an effective date for the award of benefits will be assigned if service connection was awarded.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  As such, the Board finds that the notice requirements, with respect to this claim have been satisfied by VA.

The May 2012 rating decision granted the Veteran's claims for service connection for right knee degenerative joint disease, right hip degenerative joint disease, left hip degenerative joint disease, and lumbar spine degenerative joint disease.  Likewise, the July 2013 rating decision effectuated the Board's grant of the Veteran's claim for service connection for right shoulder degenerative joint disease and impingement syndrome.  Each of these claims is now substantiated.   The Veteran's filing of a notice of disagreement as to the May 2012 and July 2013 determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeals as to the initial rating assignments trigger VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. 

The January 2013 and January 2014 statements of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue and included descriptions of the rating formulas for the current evaluation and for all other higher evaluations.  The Veteran was, thus, informed of what was needed not only to achieve the next-higher schedular rating for each disability, but also to obtain all schedular ratings above that assigned. Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve higher ratings for the service-connected disabilities at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The RO's May 2006 letter satisfied the duty to notify provisions with respect to the Veteran's claim of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  The letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability; the different types of evidence available to substantiate her claim for a higher rating; and the need to submit evidence of how such worsening affected her employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).

Regarding all of the claims at issue herein, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of these claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case with respect to each of the claims at issue herein.  The RO has obtained the Veteran's service treatment records, his VA and private treatment records, and documents associated with his application for disability benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As will be discussed in detail herein, pursuant to the above-captioned claims, the Veteran underwent several adequate VA examinations in order to address the etiology questions present by these claims or to ascertain the severity of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the claims file, considered the Veteran's statements, and administered thorough clinical evaluations, all of which allowed for fully-informed evaluations of the claimed disabilities.

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the August 2008 DRO hearing, the DRO asked questions relevant to the information and evidence necessary to substantiate the claims, as well as solicited information relevant to the submission of evidence that might have been overlooked and that might substantiate the claims.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Preliminarily, as discussed in the Introduction, several of the above-captioned claims have been previously remanded by the Board.  Consequently, before considering the claims on their merits, the Board must first address whether the RO substantially complied with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In August 2012, the Board remanded the Veteran's claims of entitlement to service connection for cervical spine degenerative joint disease and spondylosis, right shoulder degenerative joint disease, and left shoulder degenerative joint disease; and his claim of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.  

With respect to the service connection claims, the Board found that an April 2012 VA examinations were incomplete.  The Board directed the RO to provide the Veteran a new examination in order to ascertain the nature of any present cervical spine, right shoulder, and left shoulder disabilities.  Further, the examiner was asked to provide an opinion as to whether any found cervical spine, right shoulder, and/or left shoulder disability was due to an "arthritic process" that began during his active duty service or was caused or aggravated by his service-connected left knee degenerative joint disease.

In the August 2012 remand, the Board also determined that the Veteran submitted a timely notice of disagreement with the April 2007 rating decision with respect to the issue of entitlement to a rating in excess of 10 percent for his service-connected left knee degenerative joint disease.  As such, the Board remanded this claim in order for the RO to issue a statement of the case and to provide the Veteran the opportunity to perfect an appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

While the claims were in remand status, the RO provided the Veteran with VA examinations in January 2013.  That same month, the RO issued a statement of the case that included the issue of entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.  The RO also issued a supplemental statement of the case addressing the claims of entitlement to service connection for cervical spine, right shoulder, and left shoulder disabilities.  The Veteran timely perfected an appeal of the increased rating claim for left knee degenerative joint disease.  Each of the claims was then returned to the Board for further appellate review.

In June 2013, the Board granted entitlement to service connection for right degenerative joint disease and impingement syndrome.  The Board then remanded the other claims, finding that additional development was required in order to satisfy VA's duty to assist.  Specifically, with respect to claim of entitlement to service connection for cervical spine degenerative joint disease and spondylosis, the Board found that the January 2013 VA examiner neglected to provide an opinion as to whether any present cervical spine disability was etiologically related to an "arthritic process" that had its onset in service.  Given the absence of said opinion, the Board found that the examination did not substantially comply with the August 2012 remand directives and, thus, a remand for corrective action was required.  See Stegall, 11 Vet. App. at 271.  With respect to the Veteran's claim of entitlement to service connection for left shoulder disability, the examiner found no left shoulder disability and, thus, did not provide an etiological opinion.  However, the Board observed that the April 2012 VA examiner rendered a diagnosis of mild left shoulder degenerative joint disease and, thus, the requirement of demonstrating a current diagnosis had been met.  Because the January 2013 VA examiner did not provide an etiological opinion regarding the Veteran's left shoulder degenerative joint disease, the Board found that the examination did not substantially comply with the August 2012 remand directives.  Thus, a remand of this claim was required.  Id.  With respect to both the Veteran's cervical spine and left shoulder disability, the Board also found that the January 2013 opinions were not complete because they did not address the private opinions of record that are supportive of the Veteran's claims.  Thus, in rendering supplemental opinions, the Board requested that these private opinions be addressed.

In July 2013, the RO obtained the supplemental opinions.  The examiner reviewed the entire claims file, including the private opinions of record, and reviewed relevant medical literature.  The July 2013 examiner rendered an etiological opinion that addressed whether the Veteran's cervical spine degenerative joint disease and spondylosis were etiologically related to an arthritic process with an onset during his active duty service.  Although the examiner did not explicitly discuss the private opinions of record, again, the examiner indicated that the entire claims file was reviewed, which necessarily includes the private opinions.  After this review, the examiner then rendered an opinion that considered all of the relevant evidence of record, finding that the etiology of the Veteran's cervical spine disabilities was more likely age-related degeneration.  The Board finds that this opinion substantially complies with the August 2012 and June 2013 Board remands, and is adequate for purposes of adjudicating the Veteran's claim when considered along with the January 2013 opinion.  Id.; Barr, 21 Vet. App. at 311.

Similarly, with respect to the Veteran's left shoulder disabilities, the July 2013 VA examiner reviewed the entire claims file and consulted medical references prior to rendering an opinion.  This opinion considered whether the Veteran's left shoulder degenerative joint disease was etiologically related to an arthritic process that began during his active duty.  Further, the examiner opined that any medical opinion (which necessarily includes the private opinions of record), that concluded that the Veteran's left shoulder degenerative joint disease was incurred in or due to his active duty, to include an arthritic process, would be based on shear speculation given the evidence of record and medical science.  The Board finds that this opinion substantially complies with the August 2012 and June 2013 remands directives and, when considered along with the January 2013 opinion, is adequate for purposes of adjudicating the Veteran's claim.  Id.

In sum, based on the above, the Board finds that the RO substantially complied with the August 2012 and June 2013 remand directives.  Consequently, another remand for corrective action is not warranted.  The Board will now address the merits of the Veteran's claims.

I.  Entitlement to Service Connection for Cervical Spine Disability and Left Shoulder Disability

Service connection may be granted on a direct-incurrence basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence of record included diagnoses of cervical spine degenerative joint disease and cervical spondylosis, as well as and left shoulder impingement syndrome, biceps tendonitis, and degenerative joint disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the Board finds that the requirement of a current diagnosis has been established for each claim.

With respect to an in-service injury, the Veteran's service treatment records demonstrated that he was involved in a physical altercation in September 1974, during which he was struck on the bridge of the nose.  No complaints of cervical spine symptoms were noted.  Additionally, the Veteran complained of neck pain consequent to a motor vehicle accident in April 1976.  The Veteran does not argue, and the evidence of record does not otherwise support finding that he experienced another in-service neck or cervical spine injury.  As such, the Board will address whether service connection for cervical spine degenerative joint disease and spondylosis is warranted on a direct basis.  Additionally, during the pendency of this appeal, the Veteran asserted that his cervical spine degenerative joint disease and spondylosis was caused or aggravated by his service-connected left knee degenerative joint disease.  Specifically, the Veteran asserted that an "arthritic process" began during his active duty and that his cervical spine disabilities are etiological related thereto.  Consequently, the Board will also address whether service-connected for his cervical spine degenerative joint disease and spondylosis is warranted on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

As discussed above, the Veteran asserted that an "arthritic disease" process had its onset during his active duty.  The Veteran claimed that his left shoulder degenerative joint disease is etiologically related to this arthritic process.  Further, during the pendency of this appeal, the Veteran asserted that his left shoulder degenerative joint disease was caused or aggravated by his service-connected left knee degenerative joint disease.  As such, the Board will address whether service connection for left shoulder degenerative joint disease is warranted on a direct and/or secondary basis.  Id.

The determination as to the salient issues presented by the Veteran's service connection claims is predicated on an evaluation of the probative value of the relevant etiological opinions of record.  The Board must weigh this and decide where to give credit and where to withhold the same and, in so doing, accept certain opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In an August 2006 letter, Daniel Carrier, D.C., stated that the Veteran presented with complained regarding his lower back, neck, and shoulders.  The doctor observed that the Veteran walked with a noticeable limp.  Upon further examination, the doctor found severe degenerative disc disease in the Veteran's lower lumbar spine.  He then opined that there was a "high probability" that the Veteran's "current condition" evolved over many years, due to his uneven gait, created by his in-service knee injury.  Dr. Carrier did not provide a specific diagnosis of a cervical spine or left shoulder disability, nor were there any clinical findings reported that pertained to either.  The only diagnosis rendered by Dr. Carrier concerned the Veteran's lumbar spine.  Dr. Carrier provided a conclusory opinion, with no underlying rationale, that did not specifically address any current cervical spine or left shoulder disability.  For these reasons, the Board assigns no probative value to Dr. Carrier's August 2006 opinion.

In a July 2008 letter, J. Williams Kerns, M.D., indicated that he/she was the Veteran's physician and that he/she had treated the Veteran for a variety of disabilities, including a "[left] shoulder" and "neck condition."  The doctor then opined that, based on a review of the Veteran's military records, many examinations, and medical test results, that it is "at least as likely as not" that certain conditions were secondary to the in-service left knee injury.  The doctor then included a vertical list, with check boxes next to each item in the list, to indicate which disabilities he/she determined were related to the Veteran's service-connected left knee degenerative joint disease.  The doctor checked the box next to three disabilities (hip, lower back, and right knee), but did not check the box next to "neck" or "shoulders."  This demonstrates that the doctor found that the Veteran's neck and left shoulder condition were not caused or aggravated by his service-connected left knee degenerative joint disease.  No opinion was rendered as to direct service connection or aggravation.  Dr. Kerns did not provide a rationale for the opinion reached, and there was no specific reference to a cervical or left shoulder spine disability.  For these reasons, the Board finds that Dr. Kerns' July 2008 opinion lacks the specificity necessary to probative in these matters.

In July 2008, the Veteran underwent a private medical evaluation administered by Della Williams, M.D.  With respect to the Veteran relevant medical history, Dr. Williams observed that the Veteran developed left knee disability during his active duty and has persisted since then.  The doctor then indicated that, due to his left knee disability, he developed multiple joint involvements, including with respect to his neck.  Dr. Williams then described the course of the Veteran's left knee condition following his active duty discharge.  Physical examination revealed that forward flexion of the Veteran's spine was limited to 15 degrees, as well as "severe" limitation of left shoulder extension and abduction and an inability to raise his left arm above shoulder level.  No specific cervical spine or left shoulder diagnosis was provided.  Dr. Williams then opined as follows:

[The Veteran] developed a crippling disease while in the military between 1973 [and] 1976 which has slowly progressed and result in his present, total physical disability.

During his service [the Veteran] sustained a left knee injury, further exacerbated by working on a [N]avy vessel which required constant joint-adjusting movements making all joint vulnerable to injury.  During his military service unsuccessful medical treatment centered on the knee.  The subsequent development of multiple joint involvement has largely been ignored however, and separated from the knee injury which was only the first manifestation of the overall process:  the initial involvement of the 'weakest link in the chain'.  Although he was gainfully employed over the years, those joints, large and small, examined by me and described in the evaluation above have become involved in the process that began in the military, such that he is no longer able to work.

Dr. Williams then opined that the Veteran "suffered and continues to suffer" from a "severe" and "relentlessly-progressive" arthritic condition, which has affected "most" of the joints in his body, and has caused the above-described limitations, resulting in in "complete physical disability."  Ultimately, Dr. Williams opined that it was more likely than not that "this condition," without further elaboration, arose during and was exacerbated by the Veteran's active duty.  In essence, Dr. Williams opined that the Veteran's cervical spine and left shoulder disabilities developed over time as a consequence of his service-connected left knee degenerative joint disease and, thus, the opinion is limited to assessing service connection on a secondary basis.  While the doctor observed a limitation in motion of the Veteran's cervical spine and left shoulder, no specific diagnosis was rendered.  Further, beyond the conclusory, generalized statements that the Veteran's cervical spine and left shoulder progressively became involved with an arthritic process starting with his left knee, the doctor provides no rationale as to how this is so.  Further, there was no indication that the doctor considered the Veteran's post-service motorcycle accident and/or the rigors of the Veteran's post-service occupation.  Based on this, the Board finds that Dr. Williams' July 2008 opinion is only minimally probative as to service connection on a secondary basis.

In December 2008, Dr. Williams provided a supplemental opinion after reviewing the result of magnetic resonance imaging.  Dr. Williams stated that these results confirmed the clinical impression of spinal cord compression, and further corroborated the progression of severe arthritis.  Ultimately, the doctor opined that this "arthritic condition" began during the Veteran's active duty and was first manifested as arthritic of his knee.  Dr. Williams' December 2008 opinion did not include an explanation as to how the Veteran's in-service knee arthritis was etiologically related to spinal cord compression or to his cervical and/or left shoulder disabilities.  The December 2008 opinion is conclusory, even when considered along with the July 2008 opinion.  Further, there was no consideration of post-service events, including the Veteran's occupation and motorcycle accident.  Consequently, the Board finds that December 2008 supplemental opinion is not, in and of itself probative, and does not enhance the probative value of the July 2008 opinion.

In April 2012, the Veteran underwent a VA examination to ascertain whether his cervical spine and/or left shoulder disabilities were incurred in or due to his active duty, or were caused or aggravated by his service-connected left knee degenerative joint disease.  Upon review of the relevant evidence associated with the claims file, the examiner concluded that the Veteran's cervical spine disabilities appeared to be the result of a prior trauma.  A discussion with the Veteran revealed three potential incidents:  (1) the September 1974 in-service physical altercation when the Veteran was struck on the bridge of his nose; (2) an April 1976 in-service motor vehicle accident; and (3) a 1977 or 1978 post-service motorcycle accident.  The examiner observed that the September 1974 treatment report did not include complaints of or treatment for cervical spine or neck symptoms.  The associated treatment was limited to the Veteran's face and nose.  With respect to the April 1976 motor vehicle accident, the examiner acknowledged the Veteran's complaints of neck pain, but that no diagnosis was provided and no follow-up treatment occurred.  Further, the Veteran could not recall other evaluations consequent to the motor vehicle accident, either by military personnel or private emergency department.  In describing the 1977 or 1978 motorcycle accident, the Veteran endorsed loss of consciousness and that his helmet had been "torn off" or "ripped off."  He further endorsed emergency medical care.  Ultimately, the examiner opined that the Veteran's current cervical spine disabilities were most likely the result of a previous (remote) cervical trauma that initially presented many years thereafter.  The examiner concluded that the incident of trauma most likely to result in the Veteran's cervical spine disability was the post-service motorcycle accident given the nature and severity of the accident.  The examiner's opinion is limited to assessing whether the Veteran's current cervical spine disabilities are service-connected on a direct basis.  After a thorough review of the Veteran's relevant treatment records and medical history, and after interpreting the clinical findings of record, the examiner determined that Veteran's cervical spine disabilities were the result of trauma.  In consultation with the Veteran, the examiner narrowed the Veteran's past injuries to the three discussed above.  Based on the Veteran's description of those injuries and a review of the associated treatment records available, the examiner concluded that the post-service motorcycle accident was most likely the cause of the Veteran's cervical spine disabilities.  Even though the treatment records associated with the motorcycle accident were not of record, the examiner discussed why the other two incidents were not more likely the cause of the Veteran's cervical spine disabilities, thus, this left only the post-service motor cycle accident.  Consequently, to the extent that it pertains to direct service connection, the Board finds that the examiner's April 2012 opinion to be probative.  

In April 2012, the Veteran underwent a separate VA examiner regarding with left shoulder disability.  The examiner indicated that the current diagnosis was mild left shoulder degenerative joint disease.  After a review of the Veteran's claims file and a thorough clinical examination, the examiner confirmed that mild degenerative joint disease was present in the Veteran's left acromioclavicular joint, but stated that this was asymptomatic.  Instead, the examiner indicated that the pain the Veteran was experiencing was radicular pain associated with his cervical spine degenerative joint disease.  The examiner then opined that the Veteran's left shoulder degenerative joint disease was not evidence upon examination.  Regardless, the examiner determined that the Veteran's mild left shoulder degenerative joint disease could not be "biomedically linked" to his service-connected left knee disability.  Although the examiner's opinion was predicated on a review of the relevant evidence and thorough clinical evaluation, no underlying rationale was provided.  As such, the Board finds that the April 2012 VA examination is not probative with respect to the Veteran's service connection claim for left shoulder degenerative joint disease.

In making these determinations, the Board acknowledges that it previously found (in the August 2012 remand), that the April 2012 opinions were incomplete.  This finding was predicated on the fact that the examiner did not address service connection on a secondary basis (i.e., as a result of the "arthritic process" that began with his left knee).  As such, a remand was required in order to obtain supplemental opinions.  Finding that the April 2012 VA examination was incomplete and remanding the Veteran's claims to obtain the supplemental opinion, does not alter the probative value of the April 2012 VA examination as it pertains to service connection on a direct basis for cervical spine disability.

In January 2013, the Veteran underwent a VA examination that resulted in diagnoses of cervical spine degenerative joint disease and spondylosis.  After reviewing the evidence associated with the Veteran's claims file, an interview, and a clinical examination, as well as with reference to medical literature, the examiner opined that the Veteran's cervical spine degenerative joint disease and spondylosis were neither caused nor aggravated by his service-connected left knee degenerative joint disease.  In support of this opinion, the examiner stated that there "exists no known connection in the medical literature between cervical spondylosis and degenerative arthritis of the knee."  Further, the examiner stated that any assertion to the contrary would be "in the realm of conjecture unsupported by the medical science."  The examiner then opined that the most likely cause (greater than 50 percent probability), of the Veteran's cervical spondylosis is age-related degeneration, as well as other identified risk factors (smoking and frequent heavy lifting).  With respect to the Veteran's left shoulder, the examiner found no current disability.  Consequently, no etiological opinion was rendered.

Given that the July 2013 opinion (immediately below) is a supplement to the January 2013 opinion, the Board will view them contemporaneously.

In July 2013, the RO obtained a supplemental opinion from the January 2013 VA examiner.  Based on the January 2013 examination and interview, and with additional review of the evidence associated with the claims file, the examiner opined that the Veteran's cervical spine and left shoulder disabilities, are not due to any arthritic process that began during his active duty.  In support of this opinion, the examiner observed that the Veteran's service treatment records did not demonstrate any degenerative joint disease.  Further, the examiner noted that, generally, degenerative diseases of the cervical spine and left shoulder are exceedingly rare in 24-year-old males without significant trauma.  The examiner found no evidence that the Veteran experienced significant trauma during his active duty.  In making this determination, the examiner acknowledged the in-service motor vehicle accident, but observed that the Veteran exhibited normal range of motion, no rigidity, no tenderness to palpation on pressure, and no cervical spine deformity two days after the accident.  There were no left shoulder complaints or symptoms.  Further, there was no indication that the Veteran complained of or received treatment for cervical spine or left shoulder symptoms or disability in the remaining portion of his active duty.  Significantly, the examiner noted that the Veteran underwent a Medical Evaluation Board in July 1976, which was negative for any findings pertaining to cervical spine or left shoulder disability.  The examiner also discussed the Veteran's post-service motorcycle accident and the rigors of the Veteran's post-service occupation as an Electrician.  Moreover, the examiner noted that the Veteran's cervical spine disabilities were not diagnosed for more than 30 years after his active service discharge.  Ultimately, the examiner opined that the most likely cause of the Veteran's cervical spine degenerative joint disease and spondylosis was age-related degeneration, with other risk factors being his more than 40 year history of smoking and frequent heavy lifting as an Electrician.  With respect to the Veteran's left shoulder, the examiner opined that the more likely cause of this disability is age-related degeneration.  Further, with respect to the Veteran's left shoulder, the examiner stated that "any medical opinion presented differently" is in the "realm of [sheer] conjecture and unsupported by the medical science."

The January 2013 opinion, with July 2013 supplement, were reached after the examiner reviewed the evidence associated with the Veteran's claims file, administered a clinical examination, consulted with the Veteran, and referenced medical science/literature.  The examiner provided a rationale for the opinions reached, including an explanation as to the basis for finding that the Veteran's current cervical spine and left shoulder disabilities were not associated with an "arthritic process" that began during his active duty.  As such, the Board finds that the January 2013 opinion, with July 2013 addendum, to be probative with respect to service connection on a secondary basis.  The Veteran's attorney contends that the examiner failed to address the private opinions of record and, thus, the examination was inadequate.  The Board disagrees.  The examiner indicated that all of the relevant evidence was reviewed.  Further, as discussed above, the private opinions did not provide a basis or bases for the opinions rendered.  These opinions were conclusory and generalized, which does not allow for significant comment or critique.  The examiner stated that there was no support in medical science to etiologically connect his left knee disabilities to his left shoulder disability.  Further, although Dr. Williams' July 2008 opinion was not specifically referenced in the January or July 2013 opinions, the examiner addressed whether the Veteran's cervical spine and left shoulder disabilities were associated with an arthritic process that started with the Veteran's left knee during his active duty, which is the opinion provided by Dr. Williams.  As such, the Board finds that the examiner considered all of the relevant evidence of record, including the private etiological opinions.

As such, for the reason discussed above, the Board finds that the most probative evidence of record concerning service connection on a direct basis for the Veteran's cervical spine disabilities is the April 2012 VA examination.  Further, the Board finds that the most probative evidence of record with respect to service connection on a secondary basis (including aggravation) for both the Veteran's cervical spine and left shoulder disabilities is the January 2013 VA examination, with July 2013 addendum.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board finds that the most probative evidence of record concerning service connection, on both a direct and secondary basis, is negative to the Veteran's claims. 

To the extent that the Veteran asserts that his current cervical spine degenerative joint disease and spondylosis and his left shoulder degenerative joint disease are etiologically related to his active duty and/or his service-connected left knee degenerative joint disease, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability, or the aggravation thereof, is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities, such as the rigors of post-service occupational tasks, age-related degeneration, and/or motorcycle accidents.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's lay opinions as to the medically complex questions presented by his claims are accorded no probative value.   

The record is otherwise negative for evidence addressing whether the Veteran's cervical spine and left shoulder disabilities were incurred in or due to his active duty, or were caused or aggravated by a service-connected disability.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for the Veteran's cervical spine degenerative joint disease and spondylosis, as well as his left shoulder degenerative joint disease, is not warranted on a direct and/or a secondary basis.   38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  See Powell v. West, 13 Vet. App. 31, 34 (1999).

Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Degenerative arthritis (established by X-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.

A. Right and Left Knee Degenerative Joint Disease

The separate 10 percent ratings for the Veteran's service-connected right and left knee degenerative joint disease have been assigned pursuant to Diagnostic Codes 5003 and 5010, respectively, because it has not been previously demonstrated that either disability was manifested by a compensable limitation of motion.

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees. See 38 C.F.R. § 4.71, Plate II (2013). 

Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees of flexion, and less than 10 degrees of limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  Moreover, separate ratings for compensable knee extension and compensable knee flexion can be assigned. VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

The Board will first ascertain if the evidence of record demonstrates that the Veteran's service-connected right and/or left knee disabilities are manifested by a limitation of motion that warrants a compensable rating.  Preliminarily, the Board notes the Veteran submitted the underlying claims in April 2006 and, thus, the Board will consider all of the relevant evidence of record dated in and after April 2005.  Further, the Board observes that a 100 percent rating has been assigned to the Veteran's left knee disability from February 16, 2006 to April 1, 2006, based on convalescence following a surgical procedure.  The evidence associated with this period are contemplated by the total rating and, thus, it will not be addressed consequent to the determination as to the Veteran's entitlement to a rating in excess of 10 percent on and after April 1, 2006, for his service-connected left knee disability.

According to a March 2006 private treatment report, the Veteran's range of left knee motion was as follows:  flexion to 120 degrees; extension to -10 degrees.  This report also indicated that the Veteran's prior left knee range of motion was from flexion of 88 degrees to extension of -16 degrees.  There was no specific date associated with these prior results.  Subsequent private treatment reports, dated in March and April 2006, demonstrated that the Veteran's left knee motion range from 120 degrees to 126 degrees of flexion, and from -6 degrees to -9 degrees of extension.

In June 2006, the Veteran underwent a VA examination to assess the severity of his knee disabilities.  The Veteran endorsed undergoing a left knee surgical procedure in February 2006.  Since then, he stated that his left knee symptoms have improved, but that he experienced ongoing pain, stiffness, occasional swelling, constant fatigue, and weakness.  He described the pain as dull in nature.  With respect to his right knee, the Veteran marked the onset about 4 years prior, manifested by pain, but denied swelling, locking, and giving away.  He described the pain as sharp.  He endorsed stiffness and fatigue on ambulation.  He was limited to walking about 1/4 mile and standing for 20 minutes before exacerbation of symptoms occurred, but that sitting and driving did not cause aggravation of his knee symptoms.  The Veteran described these exacerbations as flare-ups, which occurred about once per week.  When he experiences, he usually stops what he is doing, takes pain medication, and immobilizes knees or rests.  Physical examination with respect to the Veteran's right knee revealed minor arthritic deformity; no effusion; tenderness; and minimal crepitus on motion.  With respect to his left knee, the examiner observed arthritic deformity with prominent bones; no effusion; tenderness to palpation; grinding and crepitus with motion; and hardly visible, non-tender arthroscopic scars.  Range of motion testing revealed the following:  right knee flexion to 110 degrees, with pain starting at 90 degrees; right knee extension to zero degrees, with some discomfort at zero degrees; left knee flexion to 100 degrees, with pain starting at 80 degrees; and left knee extension to zero degrees, with some discomfort at zero degrees.  Repeat range of motion testing was administered, which the Veteran was able to perform.  With respect to his right knee, the repeated motion elicited fatigue and discomfort, but no change in his range of motion.  With respect to his left knee, the Veteran able to performed the motions repeatedly, but with stiffness, fatigue, and discomfort.  Further, the Veteran's left knee range of motion was reduced to 90 degrees of flexion, with pain at 80 degrees, while extension remained to zero degrees.  In an addendum to the June 2006 opinion, the examiner indicated that testing demonstrating no knee ligament instability, bilaterally.

Documents associated with the Veteran's application for disability benefits from the Social Security Administration, dated in October 2007, demonstrated that the Veteran endorsed bilateral knee pain and crepitus upon movement.  The Veteran described the pain as "sharp," and, with respect to his left knee, he endorsed weakness.  In a contemporaneous statement, the Veteran endorsed "pops" and "cracks" in his left knee when bending.

According to a January 2008 Commonwealth of Virginia Department of Rehabilitation Services examination report the Veteran complained of knee pain, described as aching and sharp on the left, but only sharp on the right.  He endorsed intermittent swelling, bilaterally.  The Veteran stated that his symptoms were worse with prolonged standing and weight bearing.  Knee range of motion was determined to be normal, bilaterally; however, no measurements, in degrees, were provided.  The examiner also found crepitus, bilaterally.

During an August 2008 RO hearing, the Veteran endorsed swelling, giving out, pain, and limitation of motion.  He stated that he avoided climbing ladders, squatting, and crawling.  He described difficulty ascending and descending stairs, and an inability/difficulty tying shoe laces or clipping toenails.  The Veteran then discussed the rigors of his post-service work as an Electrician, and that he was eventually unable to perform the tasks associated with his job.

An April 2010 private treatment report demonstrated that the Veteran complained of bilateral knee symptoms, left worse than right.  After detailing the Veteran's relevant medical history, a physical examination revealed a slightly varus gait, crepitus with range of motion, no instability, neurovascularly intact, and intact sensation.  After a radiological examination, the impression was bilateral degenerative joint disease.  The Veteran and the doctor discussed treatment options, including knee replacement, but the Veteran opted for a conservative course, namely cortisone injections.  An injection was administered on this occasion.

A May 2010 private treatment report demonstrated that he endorsed being "absolutely perfect" for three days following the April 2010 injection.  Thereafter, the Veteran stated that his right knee "gave out" and felt "crumbly."  He said he could not walk on it, that it was very painful on the lateral side, and that he would have fallen had he not braced his fall.  Physical examination revealed an antalgic gait and station; swelling and tenderness over the lateral aspect of his knee; crepitus with range of motion; and impaired range of motion.  The Veteran's range of motion was not stated in terms of degrees.  The treatment plan was to continue injections.  Subsequent May 2010 private treatment report demonstrated that the Veteran underwent additional knee injections and a surgical procedure to remove loose bodies in his right knee.  On May 14, 2010 and June 9, 2010, the Veteran exhibited a full range of knee motion.  A May 27, 2010 private treatment reported demonstrated that the Veteran has a "fair amount" of right knee degenerative joint disease, and "significant," "end-stage" left knee degenerative joint disease.  The doctor observed that the Veteran walked with a limp.

A December 2012 VA treatment report demonstrated that the Veteran was undergoing ongoing physical therapy with respect to his knees.  After an evaluation, the Veteran endorsed muscle soreness, not joint soreness.  After reviewing radiological results, the Veteran was instructed to continue with his home exercise program and to apply ice to his knees.

In April 2012, the Veteran underwent a VA examination to assess the severity of his service-connected knee disabilities.  The examiner reviewed the Veteran's diagnoses and relevant medical history.  The Veteran then endorsed experiencing flare-ups, bilaterally, associated with activity, manifested by increased pain and swelling.  The examiner than administered range of motion testing, which revealed the following:  right knee flexion to 110 degrees, with pain starting at 80 degrees; right knee extension to 5 degrees; left knee flexion to 100 degrees, with pain starting at 70 degrees; and left knee extension to 10 degrees.  The examiner indicated that the Veteran was able to perform range of motion testing, after which the Veteran did not exhibit additional limitation of motion with respect to either knee.  The examiner determined that the Veteran's knee disability were productive of function loss or functional impairment due to less than normal movement, bilaterally; pain on movement, bilaterally; swelling, bilaterally; deformity, bilaterally; and left knee disturbance in locomotion and interference with sitting, standing, and weight-bearing.  Further, the examiner noted that the Veteran exhibited tenderness or pain to palpation, bilaterally.  The Veteran's knees were normal pursuant to muscle strength and joint stability testing.  Moreover, there was no evidence or history of recurrent subluxation or dislocation.  The examiner reported that the Veteran had meniscal (semilunar cartilage) condition that involved meniscal tear, bilaterally, and frequent episodes of joint locking, joint pain, and joint effusion, bilaterally.  With respect to assistive devices, the Veteran occasionally used a cane.  Finally, the examiner opined that the Veteran's degenerative joint disease of his knees was "severe," left greater than right, and that the Veteran's service-connected knee disabilities precluded kneeling or squatting and severely impaired his ability to ambulate, stand, and ascend or descend stairs.
 
In July 2013, the Veteran underwent a VA examination to ascertain the severity of his service-connected right and left knee disabilities.  The examiner rendered diagnoses of chondromalacia patella and patellofemoral arthritis of the left knee, and degenerative joint disease of both the Veteran's right and left knee.  The Veteran endorsed flare-ups, bilaterally, associated with increased activity such as walking, kneeling, squatting, or stooping.  During these flare-ups, the Veteran stated that he experienced increased pain and increased swelling, but not increased limitation of motion.  Range of motion testing demonstrating the following:  right knee flexion to 110 degrees, with pain starting at 80 degrees; right knee extension to 5 degrees, with pain starting at 5 degrees; left knee extension to 100 degrees, with pain starting at 70 degrees; left knee extension to 10 degrees, with pain starting at 10 degrees.  The Veteran was able to perform repetitive range of motion testing, after which, the range of motion of both knees remained the same.  The examiner then determined that the Veteran experienced additional function loss after repetitive range of motion due to bilateral limitation of knee motion, bilateral pain on movement, bilateral swelling, bilateral deformity, left knee disturbance of location, and left knee interference with sitting, standing, and weight-bearing.  The examiner also determined that there was bilateral tenderness or pain.  The Veteran's knees were normal pursuant to muscle strength and joint stability testing, and there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran's right and left knees disabilities were also manifested by meniscus (semilunar cartilage) conditions, that involved bilateral meniscal tear, and frequent episodes of joint locking, joint pain, and joint effusion, bilaterally.  The examiner then stated that the Veteran's left knee was productive of diminished range of motion of extension with "significant" synovial thickening and boney changes of "severe" osteoarthritis, but no excess warmth.  There was also a small, non-tense effusion and "significant" osteoarthritic crepitus of the Veteran's left patellofemoral joint.  Concerning the Veteran's right knee, the examiner similarly noted a diminished range of motion of extension, but less severe than the left knee.  The examiner observed moderately severe right knee synovial thickening and boney changes, with no excess warmth.  There was a small, non-tense effusion, and osteoarthritic crepitus, but less severe than the left knee.  The examiner also observed that the Veteran's gait was "visibly antalgic," favoring the left knee.  With respect to assistive devices, the examiner noted that the Veteran occasionally used a left knee brace when walking long distances, and occasionally used a cane.  At the time of the examination, the Veteran wore a left knee brace, but ambulated without a cane.  The examiner then re-confirmed the diagnoses of bilateral knee degenerative or traumatic arthritis, with no radiological evidence of patellar subluxation.  With respect to functional impairment, the examiner found that the Veteran's knee condition precluded kneeling and squatting, and severely impaired ambulation, standing, and ascending or descending stairs.

The evidence of record demonstrated that the Veteran's service-connected right knee disability was manifested by flexion to 110 degrees, with pain starting at 80 to 90 degrees, and extension to between zero and 5 degrees, with pain starting at 5 degrees.  Based on this evidence, the Board finds that the Veteran's service-connected right knee disability does not meet or more nearly approximate the criteria for a compensable limitation of motion.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2013).  Given that the Board has determined that a noncompensable rating is warranted pursuant to Diagnostic Codes 5260 and 5261, and given that the evidence of record demonstrated some limitation of motion, the regulations provide for a rating of 10 percent for each major joint affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  As the right knee is considered a major joint, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected right knee degenerative joint disease throughout the pendency of this appeal.  Id.

With respect to the Veteran's service-connected left knee disability, the evidence of record demonstrated that it was manifested by flexion to 100 degrees, with pain starting at 70 degrees, which does not meet or more nearly approximate the criteria for a compensable rating.  Id.  However, the evidence record also demonstrated that the Veteran's left knee disability is manifested by extension limited to 10 degrees, with pain starting at 10 degrees, which satisfies the criteria for a 10 percent rating, but does not meet or more nearly approximate the rating criteria for any higher rating.  Id.  As such, the Board finds that the 10 percent rating assigned to the Veteran's service-connected left knee disability is most appropriately assigned pursuant to Diagnostic Code 5261.

In making the above determination, the Board acknowledges the presence of Dr. Williams' July 2008 opinion.  It is noted therein that the Veteran's right and left knee extension was limited to 30 degrees "spontaneously."  The evidence of record was otherwise negative for similar range of motion results and, thus, is an aberration.  Further, the doctor did not provide an explanation for use of the word "spontaneously."   Consequently, the Board finds that Dr. Williams' July 2008 opinion is not probative as to the range of the Veteran's knee motion, bilaterally.

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal system is primarily the inability, due to damage in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements"), 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40. 

The evidence of record demonstrated that the Veteran experienced flare-ups of symptoms due to increased activity.  Further, after repetitive range of motion testing, the Veteran experienced additional functional loss due to bilateral limitation of knee motion, bilateral pain on movement, bilateral swelling, bilateral deformity, left knee disturbance of location, and left knee interference with sitting, standing, and weight-bearing.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  With this said, however, there was no evidence showing that flare-ups or repetitive use resulted in additional limitation of motion of his right knee or left knee that met the criteria for a higher rating.  Further, only during the June 2006 VA examination was additional limitation of left knee motion demonstrated, which was accompanied by stiffness, fatigue, and discomfort.  Thereafter, the evidence of record consistently demonstrated that the Veteran's bilateral knee motion remained unchanged after repetitive range of motion testing.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261.  Further, the evidence of record consistently demonstrated that the Veteran's relevant muscle strength was normal, bilaterally.  Even with consideration of the Veteran's additional range or motion limitation and functional loss due to flare-ups and/or after repetitive use, the Board finds that the disability picture does not more nearly approximate the criteria for a higher rating under the applicable diagnostic codes for either of the Veteran's service-connected knee disabilities.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5260, 5261.  Accordingly, an evaluation in excess 10 percent for the Veteran's service-connected right and/or left knee disability is not warranted based on functional loss.

During the pendency of this appeal, the Veteran endorsed giving away and weakness associated with his service-connected right and left knee disabilities.  As such, the Board will address whether a separate rating is warranted under Diagnostic Code 5257 for the Veteran's right and/or left knee disabilities.  See Schafrath, 1 Vet. App. at 594.

Under Diagnostic Code 5257, which concerns instability, a 10 percent evaluation is assigned for "slight" recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for "moderate" recurrent subluxation or lateral instability of the knee; and a maximum 30 percent evaluation is assigned for "severe" recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704  (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is X-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59 ).

Despite the Veteran's reports of giving away and the evidence demonstrating his occasional use of a left knee brace and a cane, the clinical evidence of record demonstrated no right or left knee instability.  Specifically, the June 2006 VA examiner administered testing to ascertain whether any ligament instability was present, which was negative.  Joint stability testing during the April 2012 and July 2013 VA examinations was normal, bilaterally.  The Board finds that the clinical results of record are more probative than the Veteran's lay statements.  Jandreau, 492 F.3d at 1377.  The record otherwise negative for evidence demonstrating right or left knee instability.  Thus, a separate rating under Diagnostic Code 5257 is not warranted for either his service-connected right or left knee disabilities.  

The Board also considered whether ratings in excess of 10 percent were warranted for any distinct period under other potentially applicable diagnostic codes.  However, the evidence did not demonstrate that the Veteran's right or left knee disabilities were manifested by ankylosis, favorable or unfavorable; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of his tibia and fibula; or genu recurvatum.  Thus, evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 (2013) is not warranted.

B. Right and Left Hip Degenerative Joint Disease

The separate 10 percent ratings for the Veteran's service-connected right and left hip disabilities have been assigned pursuant to Diagnostic Codes 5003, because it has not been previously demonstrated that either disability was manifested by compensable limitation of motion.

Normal hip flexion is measured from 0 degrees to 125 degrees, while abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

Diagnostic Code 5252 concerns thigh flexion.  Where thigh flexion is limited to 45 degrees, a 10 percent rating is assigned; where thigh flexion is limited to 30 degrees, a 20 percent rating is assigned; where flexion is limited to 20 degrees, a 30 percent rating is assigned; and where flexion is limited to 10 degrees, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent evaluation is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 10 percent evaluation is assigned for limitation of adduction where the legs cannot be crossed.  Id.  A 20 percent evaluation is assigned for limitation of abduction with motion lost beyond 10 degrees.  Id.

The Veteran submitted the claims at issue here in April 2006.  As such, the Board will consider all relevant evidence dated in and after April 2005.

In June 2006, the Veteran underwent a VA examination, in part, to assess the severity of right and left hip disabilities.  The Veteran stated that this hip pain started two years prior, and increased in severity in January 2006.  The Veteran stated that his pain was located in his buttock, bilaterally, and described it as episodic and occurred with weight bearing.  Further, he endorsed fatigue and stiffness.  The Veteran stated that he was uncomfortable at night, and was unable to cross his legs without pain.  He rated the pain as 5 on a 10-point scale.  Additionally, the Veteran endorsed flare-ups with prolonged weight bearing, standing or walking, and occurs weekly, with each episode lasting a couple of hours.  In order to alleviate the symptoms associated with a flare-up, the Veteran said he rested and took medication.  Physical examination revealed no crepitus or pain on motion, bilaterally.  Range of motion testing demonstrated the following with respect to his right hip:  abduction to 45 degrees, with pain starting at 45 degrees; flexion to 110 degrees, with pain starting at 90 degrees; extension to 30 degrees, without pain; adduction to 25 degrees, with pain starting at 25 degrees; external rotation to 60 degrees, without pain; and internal rotation to 40 degrees, without pain.  With respect to his left hip, range of motion revealed the following:  abduction to 45 degrees, without pain; flexion to 120 degrees, with pain starting at 120 degrees; extension to 30 degrees, without pain; adduction to 25 degrees, with pain starting at 20 degrees; external rotation to 60 degrees, without pain; and internal rotation to 40 degrees, without pain.  Repetitive testing showed no change in his range motion, but he complained of fatigue more than pain.  There was no incoordination or weakness.  The Veteran experienced stiffness with crossing his legs, using his hands to help achieve the position.  Toe and heel walking were accomplished with difficulty. There was no leg length discrepancy, muscle atrophy, or asymmetry, bilaterally.  Even after radiological imaging of the Veteran's bilateral hips, the examiner found no right or left hip disability.

In July 2007, Dr. Carrier stated that there was a decrease in the Veteran's left hip  range of motion on external rotation and abduction.  Dr. Carrier described the loss as 20 percent, but did not provide measurements in terms of degrees.

Pursuant to his application for disability benefits from the Social Security Administration, the Veteran submitted a variety of documents, including an October 2007 statement.  The Veteran endorsed bilateral hip pain that increased with the length of time and difficult of his activity.  He also stated that his pain worsened when wearing heavier shoes/boots.  The Veteran stated that his hips started hurting when taking shower and walking or standing for more than 15 minutes.

According to a January 2008 Commonwealth of Virginia Department of Rehabilitation Services examination report demonstrated that the Veteran's bilateral hip range of motion was normal; however, no measurements, in terms of degrees, were provided.  The Veteran endorsed an aching pain, worse with prolong sitting and weight bearing.

In the July 2008 opinion, Dr. Williams rendered no specific right or left hip diagnosis.  The doctor then indicated that the flexion/extension of the Veteran's thigh was limited to 10 degrees, with an inability to raise the opposite hip when attempting step.  Dr. Williams stated that this resulted in severely compromised balance on his feet, and that such posture makes it impossible to extend hips when trying to walk.

During the August 2008 RO hearing, the Veteran testified generally about the difficulties he experienced as a result of service-connected disabilities.  With respect to his hips, he said he started experiencing pain while making his rounds at work.  When this pain occurred, the Veteran stated that he would sit down to alleviate his pain.  The Veteran then testified that he was able to sit in a chair for 30 minutes at a time, but no more than 2 hours in a day before experiencing pain in his hips.  He also testified about the impairment to his ability to stand and lift, but did not restrict the cause of that impairment to his hips.

In April 2012, the Veteran underwent a VA examination to ascertain the severity of right and left hip disabilities.  The examiner reviewed the findings from the June 2006 VA examination, including the radiological evaluation.  Range of motion testing demonstrated the following concerning his right hip:  flexion to 120 degrees, with pain starting at 100 degrees, and extension to 5 degrees, with pain starting at 5 degrees.  Concerning left hip, range of motion testing revealed the following:  flexion to 100 degrees, with pain starting at 80 degrees, and extension to 5 degrees, with pain starting at 5 degrees.  With respect to hip extension, bilaterally, the examiner noted that abduction was not lost beyond 10 degrees; adduction was not limited such the Veteran was unable to cross his legs; and that rotation was not so limited that the Veteran was unable to toe-out more than 15 degrees.  The Veteran was able to perform repeat range of motion testing, bilaterally, with no change in the range of motion, bilaterally.  The examiner found that the Veteran's right and left hip disabilities were productive of additional functional impairment or functional loss due to pain on movement.  The examiner found no pain or tenderness on palpation.  Muscle strength testing was normal, and there was no ankylosis, malunion or non-union of femur; flail hip joint; or leg length discrepancy.  The examiner then opined that the Veteran's claims of bilateral hip are "primarily" bilateral radicular pains associated with his service-connected lumbar spine disability, but that a "smaller" contribution of the Veteran's pain was caused by his degenerative joint disease of the hips.  However, it was "impossible" to fully isolate the Veteran's hip pain from his lumbar spine pain.  The examiner also noted that the Veteran's bilateral hip disabilities impaired his ability to ambulation and to stand for prolonged periods.

In July 2013, the Veteran underwent another VA examination to assess the severity of his service-connected hip disabilities.  The Veteran denied that flare-ups impaired the function of his hips.  Range of motion testing demonstrated right hip flexion to 120 degrees, with pain starting at 100 degrees; right hip extension to five degrees, with pain starting at 5 degrees; left hip flexion to 100 degrees, with pain starting at 80 degrees; and left hip extension to 5 degrees, with pain starting at 5 degrees.  With respect to hip extension, bilaterally, the examiner noted that abduction was not lost beyond 10 degrees; adduction was not limited such the Veteran was unable to cross his legs; and that rotation was not so limited that the Veteran was unable to toe-out more than 15 degrees.  The Veteran was able to perform repeat range of motion testing, bilaterally, which did not change his range of motion.  The examiner found no additional limitation of motion, but that there was functional loss or functional limitation due to pain on movement, bilaterally.  The examiner found no pain or tenderness on palpation.  Muscle strength testing was normal in all tested areas.  There was no ankylosis; malunion or nonunion of femur; flail hip joint; or leg length discrepancy.  The examiner then reiterated previous findings that the Veteran's report of pain is primarily due to radicular symptoms associated with his service-connected lumbar spine disability, not his hips.  Further, the examiner reiterated the finding that the Veteran's hip disabilities impaired his ability to ambulate and to stand for prolonged periods.

In sum, the evidence of record demonstrated right hip range of motion as follows:  abduction to 45 degrees, with pain starting at 45 degrees; flexion to between 110 and 120 degrees, with pain starting at 90 degrees; extension to 5 degrees, with pain starting at 5 degrees; adduction to 25 degrees, with pain starting at 25 degrees; external rotation to 60 degrees, without pain; and internal rotation to 40 degrees, without pain.  Concerning in left hip range of motion:  abduction to 45 degrees, without pain; flexion to between 100 and 120 degrees, with pain starting at 80 degrees; extension to between 5 and 30 degrees, with pain starting at 5 degrees; adduction to 25 degrees, with pain starting at 20 degrees; external rotation to 60 degrees, without pain; and internal rotation to 40 degrees, without pain.  

The Veteran was able to perform repeat range of motion testing, bilaterally, with no change in the range of motion, bilaterally.  Repetitive testing showed no change in his range motion, but he complained of fatigue more than pain.  There was no incoordination or weakness.  The examiner found that the Veteran's right and left hip disabilities were productive of additional functional impairment or functional loss due to pain on movement.  

The evidence of record demonstrated that the Veteran's right and left hip disabilities were manifested by extension limited to 5 degrees, with pain starting at 5 degrees, which satisfies the criteria for a 10 percent rating, which is the maximum available under Diagnostic Code 5251.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  As such, the Board finds that the separate 10 percent rating assigned to the Veteran's service-connected right and left knee disability is most appropriately assigned pursuant to Diagnostic Code 5251.

In order for a rating in excess of 10 percent to be warranted under Diagnostic Code 5252, the evidence of record must demonstrate that the Veteran's right and/or left hips disabilities are productive of flexion limited to 30 degrees.  However, right hip flexion was shown to be between 110 and 120 degrees, with pain starting at 90 degrees, and left hip flexion was shown to be between 100 and 120 degrees, with pain starting at 80 degrees.  The Board finds that this does not meet or more nearly approximate the criteria for a rating in excess of 10 percent.  As such, a rating in excess of 10 percent is not warranted based on right and left hip flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

In making this determination, the Board acknowledges that Dr. Williams' July 2008 opinion included a clinical finding that the Veteran's right and left hips were limited to 10 degrees of flexion.  The evidence both before and after July 2008 demonstrated vastly different degrees of impairment regarding hip flexion.  As such, the Board finds that Dr. Williams' results are an aberration.  Further, the doctor did not provide any specific diagnosis regarding the Veteran's hips.  Therefore, the Board finds that Dr. Williams' July 2008 opinion is not probative as to the severity of the Veteran's service-connected right and left hip disabilities.

The Board also considered the Veteran's claim under Diagnostic Code 5252.  In order for a rating in excess of 10 percent to be warranted, the evidence of record must demonstrate limitation of abduction of thigh, with motion lost beyond 10 degrees.  However, the evidence showed abduction was not lost beyond 10 degrees, bilaterally; adduction was not limited such the Veteran was unable to cross his legs, bilaterally; and that rotation was not so limited that the Veteran was unable to toe-out more than 15 degrees, bilaterally.  Consequently, the Board finds that the evidence of record does not meet or more nearly approximate the criteria for rating in excess of 10 percent.  Thus, a rating in excess of 10 percent is not warranted based on limitation of thigh flexion for his right or left hip disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  During the June 2006 VA examination, the Veteran endorsed flare-ups of hip symptoms with prolonged weight bearing, standing, or walking, which occurred weekly.  However, subsequent VA examinations demonstrated no flare-ups that impaired the function of his hips.  Repeat range of motion testing, bilaterally, did not change his range of motion.  While there was no additional limitation of motion, there was functional loss or functional limitation due to pain on movement, bilaterally.  Muscle strength testing was normal in all tested areas.  Also, the evidence of record demonstrated that the Veteran's bilateral hip disabilities impaired his ability to ambulate and to stand for prolonged periods.  Even with consideration of the Veteran's additional functional impairment/limitations, the Board finds that the disability picture does not more nearly approximate the criteria for a higher rating under the applicable diagnostic codes for either the Veteran's service-connected right or left hip degenerative joint disease.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5251, 5252, 5253.  Accordingly, an evaluation in excess 10 percent for the Veteran's service-connected right and/or left hip disability is not warranted based on functional loss.

Other diagnostic codes relating to the hip were considered for application.  See Schafrath, 1 Vet. App. at 594.  However, the Veteran's service-connected right and left hip disabilities were not manifested by ankylosis, hip flail joint, or impairment of femur.  Consequently, application of 38 C.F.R. § 4.71a, Diagnostic Code 5250, 5254, and 5255 (2013) is not warranted.

C. Lumbar Spine Degenerative Joint Disease

Prior to October 28, 2008, a 10 percent rating has been assigned the Veteran's service-connected lumbar spine degenerative joint disease.  Effective October 28, 2008, a 20 percent has been assigned.  These ratings for have been assigned pursuant to Diagnostic Code 5242.  Given that service connection was established from April 26, 2006, the rating period for consideration is from April 26, 2006.

Lumbar spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes, 5242, 5243.

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

Preliminarily, the Board finds that the Veteran did not assert and the evidence of record does not support a finding that his service-connected lumbar spine disability was manifested by incapacitating episodes prior to or on and after October 28, 2008.  As such, the Board finds that rating the Veteran's lumbar spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.   As such, the Board will address the Veteran's claim pursuant to The General Rating Formula.

1. Prior to October 28, 2008

A February 2006 private treatment report demonstrated that the Veteran was able to flex forward to 82 degrees; extend to 10 degrees; and side bend to 15 degrees, bilaterally.

In June 2006, the Veteran underwent a VA examination to, in part, assess the severity of his service-connected lumbar spine disability.  The Veteran stated that back pain started 2 years prior, and increased in January 2006.  He said physical therapy helped, but pain re-occurred soon after it was stopped.  The Veteran stated that the pain was located in the lower lumbar area, was non-radiating, occurred contemporaneously with knee and hip pain, and was aggravated by cold weather and prolonged weight bearing.  He rated the intensity of the lumbar spine pain as 5 on a 10-point scale.  Flare-ups occurred with prolonged weight bearing, standing or walking, and occur weekly, with each episode lasting a couple of hours.  He denied incapacitating episodes of pain requiring bed rest during the previous 12 months.  He denied the use of a back brace and a history of falls.  Physical examination revealed no fixed or postural deformity.  He had no muscle spasm, no tenderness to palpation, and no crepitus on motion.  Range of motion testing demonstrated forward flexion from zero degrees to 90 degrees, with tightness and discomfort at 90 degrees, but no "distinct pain"; extension from zero degrees to 30 degrees, with pain starting at 20 degrees; lateral flexion from zero degrees to 30 degrees without pain, bilaterally; lateral rotation from zero degrees to 30 degrees without pain, bilaterally.  Repeat range motion testing was administered with no change in the range of motion, but the Veteran endorsed fatigue and discomfort.  Motor and sensory of both lower extremities were normal, deep tendon reflexes were normal, and straight leg raising testing was negative, bilaterally.  Radiological examination of the Veteran's spine was normal.

Private treatment reports, dated from August 2006 to December 2007 demonstrate complaints of and treatment for lumbar spine disability.  These treatment reports will not be discussed in detail.  It is sufficient to state that they reveal the following symptoms associated with this lumbar spine disability:  pain; muscle spasm; and "severe" restriction of articular motion at L3-L5.  No range of motion findings were provided in terms of degrees.

In October 2007, the Veteran submitted a variety of documents in support of his application for disability benefits from the Social Security Administration.  In a statement, the Veteran stated that he experienced constant lumbar spine pain that varied in degree.  After about 45 minutes of standing, the Veteran stated that he experienced low back pain.

According to a January 2008 Commonwealth of Virginia Department of Rehabilitation Services examination report, the Veteran endorsed back pain, and further stated that his symptoms were worse with bending, stooping, crouching, and lifting.  The examiner noted no restriction in the Veteran's lumbosacral region range of motion.  No measurements, in terms of degrees, were provided.

In August 2008, the Veteran testified about the severity of his lumbar spine disability.  Initially, the Veteran discussed the onset and progression of his various disabilities, as well as the difficulties he experienced as a result.  He stated that he experienced pain with sitting for more than 30 minutes at a time, or more than 2 hours in a day.  The Veteran subsequently testified about trouble with walking, lifting, and chores.

As discussed above, the Veteran's service-connected lumbar spine disability has already been assigned a 10 percent rating prior to October 28, 2008  Consequently, in order for a higher initial rating to be assigned, the evidence must at least demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The relevant evidence dated prior to October 28, 2008 demonstrated that the Veteran's range of forward flexion was from zero degrees to 90 degrees.  Moreover, the combined range of motion for the Veteran's thoracolumbar spine exceeded 120 degrees (230 degrees).  Although the private treatment reports dated between August 2006 and December 2007 demonstrate the presence of muscle spasm, there was no evidence of guarding.  The lumbar spine muscle spasm was not shown to be severe enough to result in an abnormal gait or an abnormal spinal contour.  As such, the Board finds that a rating in excess of 10 percent prior to October 28, 2008, for the Veteran's service-connected lumbar spine degenerative joint disease is not warranted based on range of motion limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

In making the above determinations, the Board has also considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's service-connected lumbar spine degenerative joint disease prior to October 28, 2008.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206.   During the June 2006 VA examination, range of motion testing demonstrated forward flexion from zero degrees to 90 degrees.  There was no evidence that the Veteran's motion from zero to 90 degrees required anything other than the normal working movement of his lumbar spine, beyond the presence of discomfort and fatigue with repeat range of motion testing.  Mitchell, 25 Vet. App. at 37-44.  The examiner determined that the Veteran was able to perform repetitive range of motion testing without further limitation to his range of motion.  There was no indication that pain or other symptoms further prevented the Veteran from flexing forward.  However, the Veteran endorsed flare-ups with prolonged weight bearing, standing or walking, which occurred weekly, with each episode lasting a couple of hours.  Further, the Veteran testified about his difficulties with sitting and standing for prolonged periods, lifting, and performing chores.  Even with consideration of these functional impairments, the Board finds that this does not meet or more nearly approximate the criteria for an initial rating in excess of 10 percent prior to October 28, 2008.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

2. On and After October 28, 2008

An October 28, 2008 private magnetic resonance imaging study (MRI) revealed mild stenosis at L4-5 resulting from a broad-based posterior disc bulge and moderately severe ligamentum flavum and facet hypertrophy; mild to moderate bilateral facet hypertrophy at L3-4; and moderately severe bilateral facet hypertrophy at L5-S1; and scoliosis with bowing of the lumbar spine to the left midline.  The RO assigned the 20 percent rating to the Veteran's service-connected lumbar spine degenerative joint disease based on the findings of scoliosis (an abnormal spinal contour) in the October 28, 2008 private MRI.  

The Veteran does not assert and the evidence of record does not support that his lumbar spine degenerative joint disease was manifested by ankylosis, be it favorable or unfavorable.  Consequently, in order for a higher staged initial rating to be assigned to the Veteran's service-connected lumbar spine degenerative joint disease on and after October 28, 2008, the evidence of record must demonstrate or more nearly approximate forward flexion of the thoracolumbar spine limited to 30 degrees or less.  

In April 2012, the Veteran underwent a VA examination to assess the severity of his service-connected lumbar spine degenerative joint disease.  The examiner reviewed the Veteran's relevant medical history, the June 2006 VA examination, and the October 28, 2008 MRI.  The Veteran then endorsed flare-ups of his low back pain if he "does too much," but stated that these flare-ups were not severe and were not periods of total incapacitation.  Range of motion testing demonstrated, in pertinent part, forward flexion to 70 degrees, with pain starting at 45 degrees; extension to 10 degrees.  This range of motion was not altered after repeat range of motion testing.  The examiner indicated that the Veteran experienced functional loss or impairment due to less than normal movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Further, the Veteran endorsed tenderness or pain to palpation.  The examiner observed the presence of guarding or muscle spasm that was severe enough to result in an abnormal gait and an abnormal spinal contour.  Muscle strength, reflex testing, sensory testing was normal for all tested aspects.  Straight leg raising testing was negative.  There was no paresthesia, numbness, or neurological disability beyond radiculopathy.  Ultimately, the examiner determined that the Veteran's lumbar spine disability resulted in functional impact with respect to lifting, bending, stooping, carrying, standing, and walking.

In July 2013, the Veteran underwent another VA examination to ascertain the severity of his service-connected lumbar spine degenerative joint disease.  The examiner indicated that the Veteran's relevant medical history had not changed and that the Veteran's response regarding flare-ups was the same as during the April 2012 VA examination.  Range of motion testing demonstrated, in pertinent part, forward flexion to 70 degrees, with pain starting at 45 degrees.  These findings did not change after repeat range of motion testing.  The findings in the remainder of the examination mirrored the results from the April 2012 VA examination.

The evidence of record is otherwise negative for range of motion testing.  As such, the Board finds that the evidence of record demonstrates that the Veteran's service-connected lumbar spine degenerative joint disease was manifested by forward flexion to 70 degrees, with pain starting at 45 degrees.  The Board finds that this does not meet or more nearly approximate the criteria for a higher rating (forward flexion limited to 30 degrees or greater) for any distinct period after October 28, 2008.

In making this determination, the Board has also considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's service-connected lumbar spine degenerative joint disease on and after October 28, 2008.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206.  Range of motion testing demonstrated forward flexion to 70 degrees, with pain starting at 45.  There was no evidence that this motion required anything other than the normal working movement of his lumbar spine.  Mitchell, 25 Vet. App. at 37-44.  The examiner determined that the Veteran was able to perform repetitive range of motion testing without further limitation to his range of motion.  There was no indication that pain or other symptoms prevented the Veteran from flexing forward.  The evidence demonstrated that the Veteran continued to experience flare-ups, as well as functional impairment due to less than normal movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Even with consideration of these functional impairments, the Board finds that this does not meet or more nearly approximate the criteria for a rating in excess of 20 percent on and after October 28, 2008.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

3.  Both Prior to and On and After October 28, 2008

Under the General Rating Formula, VA is also required to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Throughout the pendency of this appeal, the only neurological disabilities associated with the Veteran's service-connected lumbar spine degenerative joint disease were right and left lower extremity radiculopathy.  Service connection for these disabilities was granted in an August 2013 rating decision and separate ratings have been assigned.  The Veteran has not perfected an appeal with respect to these issues and, thus, the Board will not address them herein.  


Right Shoulder Degenerative Joint Disease with Impingement Syndrome

Throughout the pendency of this appeal, the 10 percent rating for the Veteran's right shoulder degenerative joint disease with impingement syndrome has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, based on a finding that the evidence of record did not demonstrate compensable limitation of motion.  The Board will now address whether a rating in excess of 10 percent is warranted for any distinct period throughout the pendency of this appeal, to include compensable limitation of motion.  Given that the Veteran submitted this claim in August 2006, the rating period for consideration is from August 2005.

Diagnostic Code 5201, which concerns limitation of shoulder motion, provides for various ratings that that are dependent on whether the shoulder at issue is the Veteran's major (dominant) or minor (non-dominant) side.  The evidence of record demonstrates that the Veteran is right-hand dominant and, thus, the Veteran's right shoulder is his major side.  Under Diagnostic Code 5201, a 20 percent disability rating is contemplated for limitation of motion of the major arm at shoulder level.  A 30 percent disability rating is warranted for limitation of the major arm to midway between his side and shoulder level.  A maximum 40 percent disability rating is warranted when motion of the major arm is limited to 25 degrees from his side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Diagnostic Code 5201 does not provide for a 10 percent or a noncompensable rating, thus, the minimal compensable level assigned for shoulder limitation of motion under this Diagnostic Code is 20 percent.  See 38 C.F.R. § 4.31 (2013).

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

Private treatment reports, dated from August 2006 to December 2007, demonstrated that that Veteran experienced shoulder pain rated as between zero and 6 on a 10-point scale.  These records demonstrated that the Veteran also experienced radicular pain associated with his cervical spine disabilities that radiated into his right shoulder.  As determined herein, service-connected for the Veteran's cervical spine disabilities is not warranted.  However, these treatment records do not distinguish between the pain the Veteran experienced due to his right shoulder degenerative joint disease and the radicular pain associated with his cervical spine disabilities.  As such, the Board will consider it as part of the Veteran's service-connected right shoulder degenerative joint disease.  See Mitleider v. Brown, 11 Vet App 181, 182 (1998) (holding that if non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service connected).

In an October 2007 statement, submitted to the Social Security Administration as part of his application for disability benefits, the Veteran endorsed constant pain underneath his right shoulder blade that varied in degree.  After about 45 minutes of standing or walking around, the Veteran stated that he developed pain in his right shoulder.  After an hour, he endorsed aching in his right arm.

According to a January 2008 Commonwealth of Virginia Department of Rehabilitation Services examination report, the range of motion with respect to the Veteran's right shoulder was "normal." The examiner subsequently reported that the Veteran endorsed pain and restricted range of right shoulder motion, worse with forward flexion and abduction.  No measurements, in terms of degrees, were provided.

In the July 2008 opinion, Dr. Williams indicated that the Veteran endorsed pain, but that his muscles were not tendered.  Physical examination revealed crepitus.  The doctor then stated that the Veteran demonstrated "severe" limitation of extension and abduction, as well as "severe" limitation in "elevation of arm above shoulder level."  No findings, in terms of degrees, were provided.

During an August 2008 RO hearing, the Veteran testified generally about his functional limitations/impairment and the rigors of both his military service and post-service occupation.  The Veteran endorsed symptoms that he unable to described, but stated that he was unable to lift his right arm above shoulder level.  He also endorsed aching, but denied a sensation of dislocation.

In April 2012, the Veteran underwent a VA examination to ascertain the severity of his service-connected right shoulder degenerative joint disease.  The Veteran did not report that his right shoulder flare-ups have an impact on the function his right shoulder or arm.  Range of motion testing revealed the following:  flexion to 180 degrees, with pain starting at 120 degrees; and abduction to 160 degrees, with pain starting at 120 degrees.  The Veteran was able to perform repeat range of motion testing resulting in no additional limitation of motion.  The examiner then noted that the Veteran experienced right shoulder functional limitation or impairment due to pain on movement.  There was no pain or tenderness on palpation, and no guarding.  Muscle strength testing was normal, there was no ankylosis, and testing for rotator cuff conditions was negative.  Moreover, the examiner observed that there was no history of mechanical symptoms (clicking or catching), and no history of recurrent dislocation.  Ultimately, after imagining studies, the examiner opined that the Veteran's report of right shoulder pain "represents the referred effects of pain of cervical radiculopathy and cervical muscle spasm" associated with the Veteran's nonservice-connected cervical spine disabilities.

Prior to the April 20, 2012 VA examination, the only evidence of record assessing the range of the Veteran's right shoulder motion is Dr. Williams' July 2008 examination.  Although the doctor did not provide measurements in terms of degrees, ultimately she opined that the Veteran experienced severe limitation in elevating his right arm above shoulder level.  It is unclear from this opinion whether the Veteran was able to raise his arm to shoulder level and then experienced severe limitations in raising it higher, or that shoulder level was the upper limit of his range of right shoulder motion.  Regardless, the Board, with application of the benefit of the doubt, finds that the July 2008 opinion is the most probative evidence of record prior to April 20, 2012.  Consequently, the Board finds that the Veteran's right shoulder range of motion was demonstrated to be or more nearly approximate limitation of motion to shoulder level and, thus, the criteria for a 20 percent rating have been met prior to April 20, 2012.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.  A rating in excess of 20 percent is not warranted as the evidence, dated prior to April 20, 2012, does not demonstrate or more nearly approximate limitation of right shoulder motion to midway between his side and shoulder level or limitation to 25 degrees away from his side.  Id.

On and after April 20, 2012, the only evidence of record assessing the limitation of the Veteran's right shoulder motion was the VA examination conducted on that date.  Range of motion testing demonstrated that the Veteran was able to flex to 180 degrees, with pain starting at 120 degrees; and abduct to 160 degrees, with pain starting at 120 degrees.  The Board finds that this evidence does not meet or more nearly approximate limitation of right shoulder motion to shoulder level, to midway between his side and shoulder level, or to 25 degrees away from his side.  Id.  As such, on and after April 20, 2012, the Veteran's right shoulder is not manifested by compensable limitation of motion.  Accordingly, the Board finds that a rating of 10 percent is warranted on and after April 20, 2012, on the basis of limitation of motion.  

Given that the evidence of record demonstrates that the Veteran's right shoulder disability is manifested by degenerative joint disease; that this disability is manifested by limitation of motion, but not to a compensable level, on and after April 20, 2012; and that the shoulder is considered to be a major joint, the Board finds that a 10 percent rating, but not more, is warranted on and after April 20, 2012, pursuant to Diagnostic Code 5003.

In making these determinations, the Board has also considered whether there was any additional functional loss not contemplated in the 20 or 10 percent ratings for the Veteran's service-connected rigtht shoulder disabilities prior to or on and after April 20, 2010, respectively.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206.  There was no evidence that the Veteran's use of this right shoulder required anything other than the normal working movement thereof.  Mitchell, 25 Vet. App. at 37-44.  Dr. Williams did not indicate that repeat range of motion testing was administered in July 2008, or that the Veteran experienced further limitation of right shoulder motion after repeat range of motion testing was administered.  The April 2012 examiner determined that the Veteran was able to perform repetitive range of motion testing without further limitation to his range of motion.  There was no indication that pain or other symptoms prevented the Veteran from raising his right arm from his side to the maximum level.  The Veteran generally discussed the development of right shoulder pain or aching due to prolonged walking and standing.  Even with consideration of these functional impairments, the Board finds that this does not meet or more nearly approximate the criteria for a rating in excess of 20 percent prior to April 20, 2012, or in excess of 10 percent on and after April 20, 2010.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

Other diagnostic codes relating to the right shoulder were considered for application. See Schafrath, 1 Vet. App. at 594.  However, the Veteran's service-connected right shoulder degenerative joint disease and impingement syndrome were not manifested by ankylosis, or impairment of the humerus, clavicle, or scapula.  Consequently, application of 38 C.F.R. § 4.71a, Diagnostic Code 5200, 5202, and 5203 (2013) is not warranted.

III.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the schedular ratings inadequate.  The Veteran's service-connected disabilities at issue here were evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201, 5215, 5242, 5243, 5260, and 5261.  The criteria associated with these diagnostic codes are found by the Board to specifically contemplate the level of occupational and social impairment caused by the respective disability.  Id.

The evidence demonstrated that each of the disabilities at issue here was manifested by varying degrees of pain, tenderness, limitation of motion, swelling, fatigue, crepitus, and/or muscle spasm.  The Veteran did not assert, and the evidence of record was not otherwise supportive of finding that these disabilities were manifested by unusual or extraordinary symptoms that fall outside the scope of the applicable rating criteria.  The Board acknowledges that certain symptoms associated with the Veteran's disabilities may not be specifically addressed in the applicable rating criteria (e.g., tenderness).  However, when comparing the disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability pictures are adequately contemplated by already assigned schedular ratings.  Accordingly, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201, 5215, 5242, 5243, 5260, and 5261; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Thus, the threshold determination for a referral for extraschedular consideration are not met and, consequently, the Board finds that referral of any of the claims for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.


IV. Conclusion

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, including herein, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for cervical spine degenerative joint disease and spondylosis, to include as secondary to service-connected left knee degenerative joint disease, is denied.

Entitlement to service connection for left shoulder disability, claimed as secondary to service-connected left knee degenerative joint disease, is denied.

Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis is denied.

Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis is denied.

Entitlement to an initial rating in excess of 10 percent for right hip degenerative joint disease is denied.

Entitlement to an initial rating in excess of 10 percent for left hip degenerative joint disease is denied.

Entitlement to an initial rating of 20 percent, but not more, prior to April 20, 2012, for right shoulder degenerative joint disease and impingement syndrome is granted.

Entitlement to a rating in excess of 10 percent on and after April 20, 2012, for right shoulder degenerative joint disease and impingement syndrome is denied.

Entitlement to an initial rating in excess of 10 percent, prior to October 28, 2008, for lumbar spine degenerative joint disease is denied.

Entitlement to a rating in excess of 20 percent, on and after October 28, 2008, for lumbar spine degenerative joint disease is denied.


REMAND

In the June 2013 remand, the Board directed the RO to obtain a retrospective opinion as to whether the Veteran's service-connected disabilities, considered in combination, precluded substantially gainful employment consistent with his education and occupational experience prior to October 28, 2008.

In July 2013, a VA examiner reviewed the relevant evidence of record and rendered a retrospective opinion as to the Veteran's employability prior to October 28, 2008.   The opinion rendered by the examiner included consideration of the Veteran's service-connected knee disabilities, lumbar spine disabilities, hip disabilities, as well as his right shoulder disabilities.  The July 2013 examination report did not demonstrate that the examiner considered the Veteran's service-connected bilateral hearing loss or tinnitus.  

Consequently, the Board finds that the July 2013 VA examination does not substantially comply with the June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Thus, in order for VA to satisfy its duty to assist, a remand is required in order to obtain a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's claims folder to the July 2013 VA examiner, or suitable substitute if the July 2013 VA examiner is not available, in order to obtain a supplemental retrospective opinion.  Following review of the claims folder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, considered in combination, to include hearing loss and tinnitus, preclude him from maintaining substantially gainful employment, consistent with his education and occupational experience, at any time during the period from April 2005 to October 28, 2008.  

During the relevant period of time, the examiner is advised that service-connection has been in effect for the following disabilities:  lumbar spine degenerative joint disease; radiculopathy of the right and left lower extremities; left knee degenerative joint disease; right knee degenerative joint disease; right hip degenerative joint disease; left hip degenerative joint disease; right shoulder degenerative joint disease and impingement syndrome; bilateral tinnitus; and bilateral hearing loss.  Each of these disabilities must be considered in the rendered opinion.

Rationale must be provided for the opinion offered.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be re-adjudicated.  If, in the course of re-adjudicating this claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a) (2013) prior to October 28, 2008, but his service-connected disabilities prevented him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


